DETAILED ACTION
Claim Rejections - 35 USC § 101
1.          Previous rejection is withdrawn in view of the amendment and Applicant’s argument under the practical application criteria.
Allowable Subject Matter
Claims 1-7 are allowed. Specifically, the independent Claim 1 is allowed over the prior arts. The dependent Claims 2-7 are allowed due to their dependencies to said independent Claim. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
          Regarding Claim 1. Prior arts do not teach or suggest a combination, including performs selection for generating a fault record set, and traveling wave records of acquisition sites are sorted out to generate the fault record set by taking traveling wave propagation times corresponding to the maximum distances between the acquisition sites of the DC distribution line as sorting values, wherein the acquisition site is more than 2, defining an acquisition site point where the traveling wave signal is first detected as a central acquisition site and then computing the shortest paths from the central acquisition site to other acquisition sites and their lengths, in the fault record set, using a shortest-path matrix and a shortest-distance matrix for the acquisition sites within an effective area in a traveling wave network, for pairing computation with respect to arrival time points of initial traveling wave, converting positions of possible disturbance points into possible disturbance occurrence time points, extrapolating from equal path lengths of the possible disturbance points to obtain disturbance time data, and computing and comparing  Manhattan distances between traveling wave data of acquisition sites points and actual records, so as to determine a final disturbance point, wherein the Manhattan distance of the final disturbance point is smallest and the location of the final disturbance point is determined as the fault location of the DC distribution line of the DC distribution network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865